DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15 and 7, drawn to method of polymerizing an emulsion polymer, classified in C08F 2/44.
II. Claims 16, drawn to a paint coating, classified in C08D 1/1.
The inventions are independent or distinct, each from the other because:
Inventions II and I are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the product of Group II does not have any of the particulars of Group I, and the process does not produce a paint coating.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The search required for Group I is not required for Group II and prior art that would reject the invention of Group II would not necessary apply to the process of Group I.  To examine both inventions in a single application would represent an undue burden on the Examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with James Proscia on 12/1/21, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-15 and 17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 16 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential connection between the steps. See MPEP § 2172.01.  While claim 12, from which claims 13 and 14 depend, recites “wherein an additional amount of the pre-emulsion and the radical initiator is added to the reaction mixture over a second predetermined time period at a second predetermined temperature with mixing”, the claim does not recite whether the second time period is before, the same, or after the first time period; such omission of specificity creates lack of clarity, amounting to a disconnect between the steps.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-13 and 17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tom et al. (US 20110184095).
	In ¶’s 7, 20, 29, 30 and claims 15, 16 and 20, Tom et al. teach forming an emulsion of a monomer composition comprising (meth)acrylates or styrene, and UV absorber exemplified by 0.1 to about 20% benzophenone in water, and polymerizing the emulsion with a radical initiator in emulsion polymerization conditions.
	It is noted that the benzophenone derivatives of the present claims 2-5 are alternatives to the benzophenone, and thus these claims are also met.
	Thus, the requirements for rejection under 35 U.S.C. 102(a)(1)/(a)(2) are met.
Regarding claim 17, it is noted that any emulsion polymer produced from the method of claim would be anticipated by the prior art, above, and an otherwise old composition is not patentable regardless of any new or unexpected properties. In re Fitzgerald et al , 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § 2112 - § 2112.02.

Claim(s) 1, 2, 6-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Dyllick-Brenzinger et al. (US 20090318617).
	In ¶’s 17, 23, 58-40, 71, 72, 90 and Examples, Dyllick- Brenzinger et al. teach forming an emulsion of a monomer composition in water comprising (meth)acrylates or styrene, including neutralized acid monomers,  and UV absorber as an effective substance, at a ratio as low as 1:50 to the monomers, and polymerizing the emulsion with 0.2 to 2%  of a radical initiator (See ¶ 74) in emulsion polymerization conditions.
	Thus, the requirements for rejection under 35 U.S.C. 102(a)(1)/(a)(2) are met.

Claim(s) 1, 2, 7-13 and 17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Share (US 2018/0016364).
	In ¶’s 5 and 56, Share teaches a method including mixing a photoinitiator with a polymerization composition to form a polymerizable mixture, wherein the polymerization composition includes an acrylate, a methacrylate, or a styrenic monomer, and the photoinitiator with a benzophenone moiety; wherein the polymerization mixture further includes suitable additives such as initiators present at a concentration in the range including about 0.05 wt % and about 2 wt %, based upon the total weight of the polymerizable mixture.
	Thus, the requirements for rejection under 35 U.S.C. 102(a)(1)/(a)(2) are met.

Claim(s) 1, 2, 10-13 and 17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lu et al.  (US 2019/0329211).
	In ¶’s 49 to 52 and Example 3, Lu et al. teach mixing a benzophenone core material with a monomer mixture including ethylene glycol dimethacrylate, azobisisobutyronitrile initiator and water, and polymerizing the mixture to produce an emulsion polymer.
	Thus, the requirements for rejection under 35 U.S.C. 102(a)(1)/(a)(2) are met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tom et al. as applied to claims 1-13 and 17 above.
	Although Tom et al. does not specify a specific range for the amount of monomers and initiators relative to the other components of the emulsion, in ¶ 33 and 34, Tom et al. teach that the amount of the monomer(s) and the conditions for the polymerization depend on the nature of the monomers, and thus one of ordinary skill in the art would be able to determine that appropriate amount of initiators and monomers. 
	Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to arrive at applicant’s invention because one of ordinary skill in the art would have found it prima facie obvious to determine a workable or even optimum range of monomers and initiators.
	“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980); “[W]here the general conditions of a claim are disclosed in the art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE